           Case 1:20-cv-10478-CM Document 2 Filed 12/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CURTIS VAN STUYVESANT,

                             Petitioner,                            20-CV-10478 (CM)
                     -against-                         ORDER DIRECTING PAYMENT OF FEE
                                                             OR IFP APPLICATION
WILLIAM BARR, ET AL.,

                             Respondents.

COLLEEN McMAHON, Chief United States District Judge:

        Petitioner brings this pro se action, which is styled as a “Petition for a Writ of

Mandamus.” To proceed with a civil action in this Court, a petitioner must either pay $402.00 in

fees – a $350.00 filing fee plus a $52.00 administrative fee – or, to request authorization to

proceed without prepayment of fees, submit a signed IFP application. See 28 U.S.C. §§ 1914,

1915.

         Petitioner submitted the complaint without the filing fees or an IFP application. Within

thirty days of the date of this order, Petitioner must either pay the $402.00 in fees or submit the

attached IFP application. If Petitioner submits the IFP application, it should be labeled with

docket number 20-CV-10478 (CM). If the Court grants the IFP application, Petitioner will be

permitted to proceed without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

        The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. No answer shall be required at this time. If Petitioner fails to comply with this

order within the time allowed, the action will be dismissed.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
          Case 1:20-cv-10478-CM Document 2 Filed 12/11/20 Page 2 of 2




appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:   December 11, 2020
         New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
